Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Appledore (GB 1336591; cited by Applicant). Appledore discloses the claimed structure including a catamaran vessel with two symmetrical parallel hulls of equal size, each hull having a bow and a stern with a longitudinal bottom forming a length, each hull having an inner sidewall and an outer sidewall extending above a static waterline defining a technical space therebetween for placement of propulsion machinery (Figures 1-2), sidewall portions of each hull at a predetermined position above the static waterline, a superstructure lower deck having an upper surface 12 constructed and arranged to provide a single constant flush elevation across the entire length and breadth of the hulls creating a full beam accommodation space formed on the upper surface of the superstructure lower deck is devoid of propulsion machinery. With respect to claims 2-5, note Appledore, Figures 1-2. With respect to claims 6-7, the functional language is inherent in the vessel design of Appledore.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hatfield (US 5191848) show a catamaran. Keck (US 8336476) show a ship. Bystedt et al (US 55965132) shows a vessel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678.  The examiner can normally be reached on Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN AVILA
Primary Examiner
Art Unit 3617